Citation Nr: 0202696	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-03 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for vascular headaches, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



REMAND

The veteran served on active duty from October 1984 to May 
1995.  

On the veteran's substantive appeal (VA Form 9) received in 
April 2001, he requested a personal appearance before a 
hearing officer at the Montgomery Regional Office (RO).  No 
action has been taken on this request.  

The most recent rating examination in this case was performed 
in October 2000.  

In consideration of the foregoing, the Board is of the 
opinion that further procedural and evidentiary development 
is desirable.  Accordingly, the case is remanded for the 
following actions.  

1.  The complete records dated since June 
2000 pertaining to headaches should be 
obtained from Pulmonary and Sleep 
Associates of Jasper, P.C., where the 
veteran had been examined and treated by 
Jan H. Westerman, M.D.  If necessary, the 
veteran's written authorization for the 
release of these records should be 
obtained.  

2.  The VA should conduct a complete 
neurologic rating examination to 
ascertain the frequency and the intensity 
of the veteran's headaches.  The claims 
file must be made available to the 
examiner for review prior to the 
examination, and such review must be 
recorded on the examination.  All 
indicated tests should be accomplished.  
As specifically as possible, the examiner 
should report the frequency and full 
description of the veteran's headaches.  

3.  A personal hearing for the veteran 
should be held at the RO, and a complete 
transcript thereof entered into the 
record.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for an increased rating for vascular 
headaches.  If the benefit sought by the 
veteran remains denied, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

